DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-15 are currently pending. Claims 1-12 and 15 have been elected without traverse in the response filed on 12/02/2021.  Claims 1-12 and 15 are currently under examination. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-12 and 15 in the reply filed on 12/02/2021 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.
Claim Objections
4.	Claim 10 is objected to because of the following informalities:  Claim 10 indicates a trimethylolpropane triacrylatee which would be a trimethylolpropane triacrylate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 and 11 the claim recites mol% values but does not indicate from what this mol% is calculated. Is this calculated from the total amount of monomers in the polymer or only from the listed monomers?
Concerning claims 3 and 8 the claims recite “from 35wt.% bio-based carbon content” which renders the claim indefinite as it is not clear what this means as there is no indication of a second end point of the range indicated by “from”.  For the purposes of art examination this will be interpreted as broadly as possible to give from 35 to 100 wt.% bio based carbon content. 
Claims 2, 4-7 and 9-10 are rejected as being dependent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2014/0086854 A1; listed on references cited by examiner on 07/20/2021) in view of Kavanagh (US 8,420,214 B2; listed on references cited by examiner on 07/20/2021).
Concerning claim 1-3 Klug teaches a polymer having from 20 to 98.97 mol% and preferably 60 to 93.75 mol% of a monomer having the same structure as the claimed Formula I (paragraph 14-17 and 40) while having preferred anions Q+ of H+ NH4+ or Na+ (paragraph 0041) giving the claimed unit (a),  from 1 to 60.0 mol% and preferably 5.0 to 29.5 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018) giving the claimed unit (c) and from preferably 0.1 to 5.0 % percent of a crosslinking structure (paragraph 0022) giving the claimed unit (b). The polymer is further 

    PNG
    media_image1.png
    115
    158
    media_image1.png
    Greyscale
. 
This monomer corresponds to the claimed anionic structural units (d) and gives a greatly overlapping range with the claimed range of from 1.98 to 20 mol%, such that 89.79 % of the range of Kulg is within the claimed range. This provides sufficient specificity for anticipation of the claimed range of the monomer. 
Klug additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. 
Klug does not specifically teach that the amount of biobased carbon content of the repeating unit of formula 1 or the bio based carbon content of the neutral structural units. 
The claimed limitation concerning the neutral structural units indicates that the neutral structural units comprise from 0 to 100 wt% bio based carbon content which would indicate that neutral structural units can be fully bio based or entirely non biobased or any combination thereof.  The neutral units of Klug would therefore have to have the indicated amount of biobased carbon content. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of Klug to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges. 
Concerning claim 4 Klug further teaches that the degree of neutralization of the structural units of formula (1) of the polymer is preferably from 50 to 100 mol% and especially preferably from 90 to 100 mol % (paragraph 0042) which is within the claimed range. 
Concerning claim 5 Klug further teaches that the structural units of formula (1) of the polymers are particularly preferably derived from 2-acrylamido-2-methyl propane sulfonic acid or its salts 1 and R2  and A. The cation Q+ is indicates to preferably be able to include H+, Na+, ½ Ca++ or ½ Mg++ (see paragraph 0041). 
It would have been obvious to one of ordinary skill in the art to use on the claimed ions for Q+ in the polymer of Klug in view of Kavanagh because Klug teaches the use of the indicated ions among the preferred ions Q+ which can be used. 
Concerning claims 6 Klug teaches a polymer having preferably 60 to 93.75 mol% of a monomer having the same structure as the claimed Formula I (paragraph 14-17 and 40) while having preferred anions Q+ of H+ NH4+ or Na+ (paragraph 0041) giving the claimed unit (a),  from preferably 5.0 to 29.5 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018) giving the claimed unit (c) and from preferably 0.25 to 3.0 % percent of a crosslinking structure (paragraph 0022) giving the claimed unit (b). The polymer is further indicated to contain preferably from 1.75 to 13 mol% of a monomer unit having a structure of (paragraph 0081 and 0085) 

    PNG
    media_image1.png
    115
    158
    media_image1.png
    Greyscale
. 
The claimed units (a), (b) and (c) are all indicated to have prefered amounts of the indicated units which are within the claimed ranges. 
The amount of the monomer unit (d) is an overlapping range with the claimed range of from 3.5 to 16 mol%.  
Kulg additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate 3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the unit (d) in the polymer of Klug in view of Kavanagh because Klug teaches an overlapping range with the claimed range and further teaches examples that have the claimed amount of each monomer present. 
Concerning claim 7 Klug further teaches that the structural units of formula (1) of the polymers are particularly preferably derived from 2-acrylamido-2-methyl propane sulfonic acid or its salts (paragraph 0038). 2-acrylamido-2-methyl propane sulfonic acid is another name for acryloyldimethyltaurate. 
Concerning claim 8 Klug as indicated above teaches that the polymer has the claimed monomers in the claimed amounts as is indicated in the discussion of claim 1 and indicates that the monomer of formula I is preferably 2-acrylamido-2-methyl propane sulfonic acid (paragraph 0038) which is another name for acryloyldimethyltaurate. 
Klug does not specifically teach that the amount of biobased carbon content of the repeating unit of formula 1. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-10), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of Klug to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges. 
Concerning claim 9-10 Klug further teaches that the crosslinking structural units have the same structure as is claimed (paragraph 0022-0032). Particularly preferred is indicated to be glycerol propxoylate triacrylate (paragraph 0068) which is a particular example of the indicated crosslinking unit. Kulg additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. 
Concerning claim 11 Klug teaches a polymer having from 20 to 98.97 mol% and preferably 60 to 93.75 mol% of a monomer having the same structure as the claimed Formula I (paragraph 14-17 and 40) while having preferred anions Q+ of H+ NH4+ or Na+ (paragraph 0041) giving the claimed unit (a),  from 1 to 60.0 mol% and preferably 5.0 to 29.5 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018) giving the claimed unit (c) and from preferably 0.1 to 5.0 % percent of a crosslinking structure (paragraph 0022) giving the claimed unit (b). The polymer is further indicated to contain preferably from 0.5 to 15 mol% of a monomer unit having a structure of (paragraph 0081) 

    PNG
    media_image1.png
    115
    158
    media_image1.png
    Greyscale
. 
This monomer corresponds to the claimed anionic structural units (d) and gives a greatly overlapping range with the claimed range of from 1.98 to 20 mol%, such that 89.79 % of the range of Klug is within the claimed range. This provides sufficient specificity for anticipation of the claimed range of the monomer. 
Klug additionally teaches examples of polymers which are made from 74.0 mol% of AMPS 20.15 mol% of DMAAM 5 mol% of MAA and 0.85 mol% of GPTA (paragraph 0258) where AMPS is 2-acrylamido—methylpropane sulfonic acid, DMAAm is dimethyl acrylamide a neutral monomer, MAA is methacrylic acid which is a carboxylate monomer, and GPTA is glycerol propoxylate triacrylate (paragraphs 0223 0225 0228 and 0229). The monomers and the polymer is indicated to be neutralized by NH3 thereby giving an NH4+ cation (paragraph 0220). This example teaches the claimed amounts of each of the indicated monomers being present. No other units are indicated to be present in the polymer and as such Klug teaches the polymer consisting of the indicated monomer units. 

The claimed limitation concerning the neutral structural units indicates that the neutral structural units comprise from 0 to 100 wt% bio based carbon content which would indicate that neutral structural units can be fully bio based or entirely non biobased or any combination thereof.  The neutral units of Klug would therefore have to have the indicated amount of biobased carbon content. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the exemplary polymer of Klug which consists of the indicated monomer units to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges. 
Concerning claim 12 Klug further teaches that the molecular weight of the polymer is preferably from 105 to 5*106 g/mol (paragraph 0110) or from 10,000 to 500,000 g/mol.
Klug does not specifically teach that the indicated molecular weight of the polymer is a weight average molecular weight of the polymer. However the standard molecular weight of polymers are normally number average or weight average molecular weight of polymers. The number average molecular weight of a polymer would be less than the weight average molecular weight of the same polymer. This would indicate that the molecular weight indicated by Klug of its polymer would provide at very least a weight average molecular weight of at least 700 g/mol, as if Klug indicated a number average molecular weight then the weight average molecular weight would be higher than the value indicated and otherwise the description of molecular weight would be weight average molecular weight. 
Concerning claim 15 Klug further teaches that the polymer is a part of a composition that includes other components such as water,  alcohol and additives in addition to the polymer (paragraph 0121-0125). This corresponds to the indication of the polymer with at least one further component. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-11 and 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, 12 of U.S. Patent No.  9,526,687 B2  in view of Kavanagh (US 8,420,214 B2). 
Concerning claims 1-3, 6 The patent teaches a polymer containing 20.0 to 98.97 mol% of the a structural unit of formula I, 1 to 60 mol % of a structural unit which is an acrylamide neutral unit, and 
The patent teaches overlapping ranges with the claimed ranges of the indicated monomer units. 
The patent does not teach the amount of biobased carbon in the structure of formula I. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of the patent to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges and to use the claimed amounts of the claimed monomers because the patent teaches overlapping ranges with the claimed ranges. 
Concerning claim 4 the patent further teaches that the repeating units (a) have a neutralization of from 50 to 100 mol% (claim 5). 
Concerning claim 5 the patent further teaches that the monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) and indicates that Q+ can be H+ (claim 4). 
Concerning claim 7 and 8 the patent teaches that the  monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) which corresponds to acryloyl dimethyl taurate. 
Concerning claim 9 the patent teaches the claimed crosslinking structure (claim 1). 
Concerning claim 10 the patent teaches that the crosslinker can be glycerol propoxylate triacrylate (claim 8)
Concerning claim 11 the patent teaches the monomers indicated in the discussion of claim 1 indicated above. No other structures are required by the patent. As such the patent teaches the polymer consisting of these monomers. 
Concerning claim 15 the patent teaches that the polymer is used as part of a composition  where the composition is from 0.1 to 10.0 % of the polymer indicating that other components are present in the composition (claim 12) thereby providing the claimed composition. 

8.	Claim 1-11, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 7, 12 of U.S. Patent No. 9,834,635 B2 in view of Kavanagh (US 8,420,214 B2). 
Concerning claims 1-3, 6 the patent teaches  from 20 to 98.99 mol% of the claimed formula (1), 1.0 to 79.99 mol% of a anionic carboxylate monomer, and 0.01 to 8.0 mol% of glycerol propoxylate triacrylate which is a crosslinking monomer (claim 1). The patent further teaches that the polymer includes from 0.01 to 70.0 mol% of a non crosslinked structural unit that would have a neutral structure 
The patent does not teach the amount of biobased carbon in the structure of formula I. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of the patent to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges and to use the claimed amounts of the claimed monomers because the patent teaches overlapping ranges with the claimed ranges. 
Concerning claim 4 the patent further teaches that the repeating units (a) have a neutralization of from 50 to 100 mol% (claim 1). 
Concerning claim 5 the patent further teaches that the monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) and indicates that Q can be one of the indicated ions (claim 1). 
Concerning claim 7 and 8 the patent teaches that the monomer used to make repeating unit (a) is derived from 2-acrylamido-2-methyl propane sulfonic acid or it salt (claim 2) which corresponds to acryloyl dimethyl taurate. 
Concerning claims 9-10 the patent teaches that the crosslinker is glycerol propoxylate triacrylate which is a specific example of the claimed crosslinker (claim 1). 
Concerning claim 11 the patent teaches the monomers indicated in the discussion of claim 1 indicated above. No other structures are required by the patent. As such the patent teaches the polymer consisting of these monomers. 
Concerning claim 15 the patent teaches that the polymer is used as part of a composition  where the composition which includes a surfactant indicating that other components are present in the composition (claim 12) thereby providing the claimed composition. 

9.	Claims 1-9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 13 of copending Application No. 16/470,133 in view of Kavanagh (US 8,420,214 B2). 
Concerning claims 1-3 the application teaches a polymer having from 5 to 95 wt% of  a polymer having from 40 to 99.9 mol% of repeating units of formula 1,0.01 to 5 mol% of a crosslinking or branching unit resulting from the incorporation of a monomer comprising at least two olefinically unsaturated double bonds, 0.01 to 88.51 mol of neutral structural units, and from 1.98 to 20 mol of anionic structural units that comprises at least one carboxylate anion where the reacting anionc structural units are different from one another (claim 1). Given that the polymer can be present in an 
The application does not teach the amount of biobased carbon in the structure of formula I. 
Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-12), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial (column 2 lines 60-68 and column 3 lines 1-3). As such Kavanagh would teach at very least an overlapping range of the amount of the of the repeating units having the bio based carbon content and an overlapping range with the amount of the bio based carbon content because replacing all of the petroleum based feed stocks for the monomer would result 100% of the monomers having 100% biobased carbon content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of the application to use plant based feedstocks to give the claimed amount of biobased carbon atoms because Kavanagh teaches the replacement of part or all of the petroleum based feed stocks  with those derived from renewable sources such as plants for the purpose of using feedstocks which provide economic and environmental benefit which would provide overlapping ranges with the claimed ranges and to use the claimed amounts of the claimed monomers because the patent teaches overlapping ranges with the claimed ranges. 
Concerning claim 4 the application teaches that the polymer is neutrazlized with a base (claim 2) which would provide the indicated amount of neutrazliation. 
Concerning claim 5 the application further teaches that the monomer used to make repeating unit (a) is derived from acryloyldimethyltraurate (claim 4) and indicates that Q can be one of the indicated ions (claim 1). 
Concerning claim 7 and 8 the application teaches that the monomer used to make repeating unit (a) is derived from acryloyldimethyltraurate (claim 4). 
Concerning claim 9 the application teaches the claimed crosslinking group with the claimed structure (claim 6). 
Concerning claim 15 the application further teaches that the polymer is in a composition with a carrier (claim 13) which would give the claimed composition. 
This is a provisional nonstatutory double patenting rejection.
                                                                                     Conclusion
10.	 Claims 1-12 and 15 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763